             Case 2:19-cv-01879-RSM Document 175 Filed 03/31/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
10    AQUARIAN FOUNDATION,                                Case No. C19-1879RSM

11                  Plaintiff,                            ORDER DENYING DEFENDANT B.K.
                                                          LOWNDES’S MOTION TO DISMISS
12                     v.                                 UNDER FIRST AMENDMENT
13
      BRUCE KIMBERLY LOWNDES, et al.,
14
                   Defendants.
15
16
            This matter comes before the Court on Defendant Bruce Kimberley Lowndes’s “Motion
17
     to Dismiss Lawsuit under the American Constitution Amendment One.” Dkt. #118. The Court
18
19   interprets this pro se filing as a Motion to Dismiss for failure to state a claim upon which relief

20   can be granted under Rule 12(b)(6). While this is the most likely relief sought by Defendant
21
     Lowndes, the Motion does not cite to this Rule or any other basis for dismissing the lawsuit.
22
     Instead, the filing reads as a letter addressed to the Court. See id. at 2. The filing appears to
23
24   argue that Plaintiff’s copyright claims violate Defendants’ First Amendment right to the free

25   exercise of religious practice. Id. However, Mr. Lowndes fails to adequately connect the facts
26   of this case to legal arguments. Instead, he briefly discusses the Bill of Rights generally before
27
     diving into a lengthy history of the religious practice at issue in this case, “Spiritualism.” See
28

     ORDER DENYING DEFENDANT B.K. LOWNDES’S MOTION TO DISMISS UNDER
     FIRST AMENDMENT - 1
             Case 2:19-cv-01879-RSM Document 175 Filed 03/31/21 Page 2 of 3




     id. at 3–7. After sharing the details of several séances (“I personally observed large Crystal &
 1
 2   Glass spheres rise-up from flat Hotel Towels”), Mr. Lowndes discusses in one or two sentences

 3   efforts to “get the message out” through printed materials and cassette tapes. Id. at 4–5. He
 4
     argues that the divine message of Spiritualism was not meant to be controlled solely by Plaintiff
 5
     and states that “[t]he Copyright issue is Evil dressed in Female form.” Id. at 5–6. He lists the
 6
 7   following arguments to support this Motion:

 8                  1. Aquarian Foundation has not established Legal Copyright nor
                    Legal Ownership of Public Domain Lessons meant for the Public.
 9                  2. Aquarian Foundation has not proved their action of substituting
10                  KMR for the actual Authors name is Legal.
                    3. 53 Lessons listed by Aquarian are Copyrighted by Alvis Dunn
11                  Executor of KMR’s Estate. Lessons prior 1967 are not
                    copyrighted.
12                  4. Aquarian has lied and lied and been found wanting, it is the
13                  obtuse, Evil erroneous Greed driven Werner & Cohort (to use their
                    words) who wish to use Copyright as the excuse and refuse to
14                  acknowledge.
                    5. Lowndes has had actual permission to use copyrighted Materials
15                  since 1975.
16                  6. Lowndes and Mrs Alvis Dunn visited Val Rhinehart in
                    Cheyenne, Wyoming, who stated Copyright was to protect her
17                  young son and to minimize Plagiarism, never to block the real God
                    from the World.
18
19   Id. at 6. These arguments are not expanded upon in this Motion. Mr. Lowndes simply repeats

20   again and again that the Court should protect his First Amendment rights.
21
            In making a 12(b)(6) assessment, the court accepts all facts alleged in the complaint as
22
     true, and makes all inferences in the light most favorable to the non-moving party. Baker v.
23
24   Riverside County Office of Educ., 584 F.3d 821, 824 (9th Cir. 2009) (internal citations omitted).

25   However, the court is not required to accept as true a “legal conclusion couched as a factual
26   allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
27
     550 U.S. 544, 555 (2007)). The complaint “must contain sufficient factual matter, accepted as
28

     ORDER DENYING DEFENDANT B.K. LOWNDES’S MOTION TO DISMISS UNDER
     FIRST AMENDMENT - 2
              Case 2:19-cv-01879-RSM Document 175 Filed 03/31/21 Page 3 of 3




     true, to state a claim to relief that is plausible on its face.” Id. at 678. This requirement is met
 1
 2   when the plaintiff “pleads factual content that allows the court to draw the reasonable inference

 3   that the defendant is liable for the misconduct alleged.” Id. The complaint need not include
 4
     detailed allegations, but it must have “more than labels and conclusions, and a formulaic
 5
     recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Absent
 6
 7   facial plausibility, a plaintiff’s claims must be dismissed. Id. at 570.

 8          This six-page Motion (the filing is longer with exhibits), cannot be granted as filed as it
 9   does not seek cognizable relief based on clearly identified law. If this is a Motion to Dismiss
10
     under Rule 12(b)(6) the Court must accept all facts alleged in the complaint as true for purposes
11
     of ruling on the Motion. Baker, supra. Mr. Lowndes essentially argues that Plaintiff’s pleaded
12
13   facts are not true, and that Plaintiff has failed to prove its case at the pleading stage. These are

14   not valid arguments on a Motion to Dismiss and are better saved for a motion for summary
15   judgment or trial. Mr. Lowndes asks that the Court simply point to the First Amendment in
16
     dismissing this case, but questions of fact and law remain unanswered. The Court will thus
17
     deny this Motion.
18
19          After having reviewed the relevant briefing and the remainder of the record, the Court

20   hereby finds and ORDERS that Defendant Bruce Kimberley Lowndes’s “Motion to Dismiss
21
     Lawsuit under the American Constitution Amendment One,” Dkt. #118, is DENIED.
22
            DATED this 31st day of March, 2021.
23
24


                                                    A
25
26
                                                    RICARDO S. MARTINEZ
27                                                  CHIEF UNITED STATES DISTRICT JUDGE
28

     ORDER DENYING DEFENDANT B.K. LOWNDES’S MOTION TO DISMISS UNDER
     FIRST AMENDMENT - 3
